Title: From George Washington to Henry Bouquet, 6 November 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
[Loyalhanna, 6 November 1758]

You will be surprisd (till I give you a reason for it) at receiving a Letter from a Person in the same Camp with you, and who has free access at all times to your Tent. but when I tell you that we were interrupted while conversing on a very important matter, and that I did not certainly know whether I might have another oppertunity of renewing the Conversation till you had some how or other settled the point with the General, I flatter myself you will excuse the freedom I now beg leave to use with you.
I don’t doubt Sir but you have thoroughly considerd the practacability of the Scheme you this Night mentiond to me—and the good or evil consequences to be derivd therefrom, according to its success—it might therefore seem unseasonable to offer the following crude thoughts, did I not believe you are desirous of hearing opinion’s—at least—on this occasion.
How far then do you believe our Stock of Provisions—to say nothing of other Matters—will allow you to execute this Plan? will it last till we coud reduce Fort Duquesne and March back to the Inhabitants—or receive a Supply else where? if it woud do this, the Measure may be right; but if it will not what is the consequence? Is it not neglecting the strengtHeningWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969. of this place—consuming the Provisions that shoud support a Garrison here,

and ab[and]oning our Artillery either to the Enemy or a general destruction—It appears to me in that light.
Now suppose the Enemy gives us a meeting in the Field and we put them to the Rout what do we gain by it? perhaps triple their loss of Men in the first place, thô our numbers may be greatly superior (and If I may be allowd to judge from what I have seen of late, we shall not highten much that good opinion they seem to have of our skill in woods fighting)—therefore to risk an Engagement when so much depends upon it, without having the accomplishment of the main point in view, appears in my Eye, to be a little Imprudent. coud we suppose the Enemy woud immediately evacuate their Fort in case of a defeat in the woods—or as I before observd coud we be certain of Provisions in the other event—I think not a moments time is left for hesitation—but one or tother of these we ought to be assurd of. you I am sensible stand very little in need of any of these suggestion’s—which are thrown together in haste, as I waited till this moment almost, expecting to see you—You will at least pardon this liberty & believe me to be Your Most Obedt Hble Servt

Go: Washington


Monday
9 Oclock P.M.   
   
